Citation Nr: 1817403	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-29 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a disability manifesting in groin and testicle pain.

2. Whether new and material evidence has been received to reopen a claim of service connection for a bilateral hearing loss disability.

3. Whether new and material evidence has been received to reopen a claim of service connection for a disability manifesting in memory loss.

4. Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disability.

5. Whether new and material evidence has been received to reopen a claim of service connection for headaches.

6. Whether new and material evidence has been received to reopen a claim of service connection for a disability manifesting in dizziness.

7. Whether new and material evidence has been received to reopen a claim of service connection for a disability manifesting in visual changes.

8. Whether new and material evidence has been received to reopen a claim of service connection for a sleep disorder. 

9. Whether new and material evidence has been received to reopen a claim of service connection for a disability manifesting in bilateral arm numbness.

10. Entitlement to service connection for a disability manifesting in groin and testicle pain.

11. Entitlement to service connection for a bilateral hearing loss disability.

12. Entitlement to service connection for a disability manifesting in memory loss.

13. Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) or full-time training (see 38 C.F.R. § 3.6(c)(3)) numerous times, to include from March 1978 to June 1978 and from April 1989 to March 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. 

The Board notes that the Veteran previously attained "veteran status" by demonstrating incurrence of bilateral knee injuries during his periods of ACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

During the Veteran's Board hearing, he requested a 60 day extension to provide additional evidence. Such extension was granted and implemented.

Although the RO reopened the Veteran's claim of service connection for a spine disability and bilateral hearing loss disability in the August 2010 rating decision and September 2014 statement of the case, respectively, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the issues accordingly.

All issues except whether new and material evidence has been received to reopen a claim of service connection for a disability manifesting in groin and testicle pain, a bilateral hearing loss disability, a disability manifesting in memory loss, and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. A June 2005 rating decision denied the Veteran's claim of service connection for a disability manifesting in groin and testicle pain, a bilateral hearing loss disability, a disability manifesting in memory loss, and a lumbar spine disability. The Veteran was informed of the decision in July 2005, but he did not appeal the decision nor did he submit new and material evidence within one year of the decision. Therefore, the decision became final.

2. Evidence received since the June 2005 rating decision is relevant and probative to the issues of service connection for a disability manifesting in groin and testicle pain, a bilateral hearing loss disability, a disability manifesting in memory loss, and a lumbar spine disability.


CONCLUSIONS OF LAW

1. The June 2005 rating decision is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. The evidence received since the June 2005 rating decision, which denied service connection for a disability manifesting in groin and testicle pain, is new and material, and the claim is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. The evidence received since the June 2005 rating decision, which denied service connection for a bilateral hearing loss disability, is new and material, and the claim is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4. The evidence received since the June 2005 rating decision, which denied service connection for a disability manifesting in memory loss, is new and material, and the claim is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5. The evidence received since the June 2005 rating decision, which denied service connection for a lumbar spine disability, is new and material, and the claim is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C. § 5108. "New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold. Specifically, 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" enables, rather than precludes, reopening. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A June 2005 rating decision denied the Veteran's claim of service connection for a disability manifesting in groin and testicle pain (based on a finding there was no evidence showing in-service incurrence or relation to the Veteran's service-connected bilateral knee disabilities), a bilateral hearing loss disability (based on a finding that new and material evidence showing in-service incurrence or causation had not been submitted), a disability manifesting in memory loss (based on a finding there was no evidence showing in-service incurrence or relation to the Veteran's service-connected bilateral knee disabilities), and a lumbar spine disability (based on a finding there was no evidence showing in-service incurrence or relation to the Veteran's service-connected bilateral knee disabilities). The Veteran was notified of the decision in July 2005, but he did not file an appeal within one year nor was new and material evidence submitted within one year. Therefore, the decision became final.

Since the June 2005 rating decision, the Veteran testified that his groin pain has been an "ongoing issue" since his August 1986 physical training injury, that he was exposed to loud noises as a vehicle operator during service, and that he continued to have back problems after his in-service injury. See September 2017 Board hearing. Because this evidence is relevant and probative to the cause of the Veteran's current groin and testicular pain, bilateral hearing loss disability, and lumbar spine disability, such evidence is new and material and the claim is reopened.

Since the June 2005 rating decision, a January 2011 report by Dr. V. Smith, PhD, was submitted, wherein Dr. Smith opined that the Veteran's memory loss was a symptom of a cognitive disorder, non-psychotic, that was secondary to the Veteran's right knee degenerative joint disease. See Social Security Administration records. Because this evidence is relevant and probative to the issue of the cause of the Veteran's disability manifesting in memory loss, such evidence is new and material and the claim is reopened.


ORDER

The request to reopen the claim of service connection for a disability manifesting in groin and testicle pain is granted. 

The request to reopen the claim of service connection for a bilateral hearing loss disability is granted. 

The request to reopen the claim of service connection a disability manifesting in memory loss is granted. 

The request to reopen the claim of service connection a lumbar spine disability is granted. 


REMAND

New and material evidence issues

The Veteran testified that he had been receiving VA treatment since 2004 for his hearing loss. See September 2017 Board hearing. VA treatment records associated with the claim file only date back to March 2010. Because VA treatment records from 2004 are in VA's constructive possession, remand is necessary to obtain all missing records, even if such records may pertain to unrelated issues. See Turner v. Shulkin, No. 16-1171 (Vet. App. Feb. 8, 2018); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Groin and testicular pain

As discussed previously, the Veteran testified that he had ongoing groin pain since his in-service injury during physical training. See September 2017 Board hearing. Service treatment records (STRs) confirm an August 1986 complaint of groin pain during a period of ACDUTRA (or equivalent). See also service personnel records. VA treatment records reflect the Veteran had multiple small groin nodes, see February 2015 records, but that he reported his groin pain had its onset after prostate removal in August 2013. See September 2014, December 2014 VA treatment records. The Veteran has also stated that his disability is secondary to his service-connected bilateral knee disabilities. See November 2004 statement. Because there are outstanding medical questions as to the nature and cause of Veteran's current disability, remand for a medical examination is necessary. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hearing loss disability

The Veteran does not currently have a right ear hearing loss disability as defined in VA regulations. See 38 C.F.R. § 3.385; September 2014 VA examination. However, the Veteran testified that his hearing had worsened since his last VA examination. See September 2017 Board hearing. Accordingly, the Board will remand for a new VA examination to determine the current severity of the Veteran's right ear hearing loss.

The September 2014 VA examiner stated she could not render an opinion as to the cause of the Veteran's left ear hearing loss without resorting to speculation. Although she thereafter listed numerous facts, such as the Veteran's reports of noise exposure, she did not explain why she could not provide an opinion. Consequently, remand for a new examination is necessary. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Memory loss

As discussed before, a private physician, Dr. Smith, diagnosed a non-psychotic cognitive disorder associated with the symptoms of memory loss. While he opined such disorder was secondary to the Veteran's right knee disability, no rationale was provided for such opinion. As a result, the opinion is inadequate. See Stefl, 21 Vet. App. at 124. The Veteran is encouraged to obtain an addendum opinion from Dr. Smith with the requisite rationale, if he so desires.

The Veteran also submitted a January 2011 private opinion by Dr. F. Spencer, PA, with accompanying articles, wherein Dr. Spencer appears to have diagnosed a cognitive disorder and a traumatic brain injury (TBI). However, he did not provide an opinion for the cause of the Veteran's disabilities. The Veteran is encouraged to obtain an addendum opinion from Dr. Spencer with an adequate rationale as to the cause of the Veteran's disability(ies), if he so desires.

The Veteran has stated that his disability is secondary to his service-connected bilateral knee disabilities. See November 2004 statement. Because there are outstanding medical questions relating to the nature and cause of the Veteran's disability manifesting in memory loss, remand for a VA examination(s) is necessary. See McLendon, 20 Vet. App., at 81. (The Board notes that Dr. Spencer opined that a neuropsychologist is necessary to adequately assess the Veteran due to the nature of his disabilities. As a result, the VA examiner should be a neuropsychologist, if one is available.)

Lumbar spine disability

STRs reflect the Veteran complained of back pain after falling off a fuel truck. See June 1989 STRs. Service personnel records confirm that the Veteran was on ACDUTRA (or an equivalent) at that time. He has also stated that his lumbar spine disability is due to his service-connected bilateral knee disabilities. See November 2004 statement. He underwent a VA examination in September 2014, wherein the examiner diagnosed low back pain but later stated that arthritis had been shown on imaging studies. The examiner also noted that imaging from the day of examination was not available at that time. Such imaging, in fact, reflects mild degenerative changes in the lumbar spine. See September 2014 VA treatment records. 

It does not appear the September 2014 VA examiner provided an addendum opinion discussing the updated imaging results. Additionally, the examiner opined that the Veteran's lower back pain was not at least as likely as not related to his military service because the Veteran had "essentially total resolution of his back pain" until a post-service accident in 1993. The examiner also stated that the Veteran's low back pain could not be secondary to his service-connected bilateral knee disabilities, because "chronic back pain" is not mentioned in medical literature as a significant result of knee disease. As stated before, the record reflects the Veteran has degenerative changes in his spine and the Veteran testified that he had continued back pain after his in-service injury. The September 2014 VA examination is inadequate because it relies on an inaccurate or contradictory factual premise concerning the Veteran's diagnosis and reports of continuous pain. Thus, remand for a new examination is necessary. See Reonal v. Brown, 5 Vet. App. 458 (1993).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from January 2004 to March 2010 and from August 2015 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of any groin and testicular pain. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, the Veteran's groin and testicular disabilities reflected by the record. February 2015 VA treatment records reflecting the presence of small groin nodes must be discussed.

(b) For each disability diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability is a result of a disease or injury incurred during the Veteran's periods of ACDUTRA or full-time training. 

(c) For each disability diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability was either caused or aggravated by the Veteran's service-connected bilateral knee disabilities. The examiner must address whether the disability increased in severity beyond its nature progression (i.e., was aggravated).

If any disability is found to have been aggravated by the Veteran's service-connected bilateral knee disabilities, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

3. After the development in the first instruction has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of any bilateral hearing loss disability. The examiner should review the claim file (including this remand) and note such review was conducted. All audiometric results must be noted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (50% or greater probability) that the Veteran's hearing loss is result of a disease or injury (such as acoustic trauma) incurred during the Veteran's periods of ACDUTRA or full-time training? Please explain why. The Veteran's reports of noise exposure as a vehicle operator and any pre- or post-ACDUTRA or full-time training noise exposure must be discussed.

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation for why an opinion cannot be rendered.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

4. After the development in the first instruction has been completed, the AOJ should arrange for a VA examination by a neuropsychologist, if available, of the Veteran to determine the nature and likely cause of any disability manifesting in memory loss. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

a) Please identify, by diagnosis, the Veteran's disability(ies) manifesting in memory loss. Dr. Smith's January 2011 diagnosis of a non-psychotic cognitive disorder and Dr. Spencer's discussion of TBI should be noted. If TBI is diagnosed, a separate TBI examination should be completed.

(b) For each disability diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability is a result of a disease or injury incurred during the Veteran's periods of ACDUTRA or full-time training.

(c) For each disability diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability was either caused or aggravated by the Veteran's service-connected bilateral knee disabilities. The examiner must address whether the disability increased in severity beyond its nature progression (i.e., was aggravated).

If any disability is found to have been aggravated by the Veteran's service-connected bilateral knee disabilities, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

5. After the development in the first instruction has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of any lumbar spine disability. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

a) Please identify, by diagnosis, the Veteran's lumbar spine disabilities. The September 2014 imaging results showing mild degenerative changes in the lumbar spine should be discussed.

(b) For each disability diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability is a result of a disease or injury incurred during the Veteran's periods of ACDUTRA or full-time training.

(c) For each disability diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability was either caused or aggravated by the Veteran's service-connected bilateral knee disabilities. The examiner must address whether the disability increased in severity beyond its nature progression (i.e., was aggravated).

If any disability is found to have been aggravated by the Veteran's service-connected bilateral knee disabilities, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


